Determination unanimously annulled, without costs and matter remitted to New York State Liquor Authority for a hearing in accordance with the memorandum. That portion of the order appealed from which directs the issuance of a renewal license reversed, without costs. Memorandum: The issues here presented are substantially identical with those passed upon in Matter of Costello v. State Liq. Auth. (17 A D 2d 547). The matter is remitted to the State Liquor Authority for review and reconsideration of petitioner’s application for a renewal license for the reasons stated in the memorandum in the second Costello proceeding. (Review of determination of State Liquor Authority refusing to renew restaurant liquor license, transferred to Appellate Division for disposition by order of Brie Special Term; also appeal by State Liquor Authority from the same order, which also directs the issuance of a renewal license.) Present — Williams, P. J., Bastow, Halpern, McClusky and Henry, JJ. [35 Misc 2d 564.]